Citation Nr: 1136311	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  06-24 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent for herniated nucleus polposus, L4-S1, status post spinal fusion.

2.  Entitlement to a disability rating in excess of 30 percent for hypertension with cardiomegaly.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 



INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from July 1969 to July 1971 and from November 1971 to February 1988.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran was scheduled for a Board hearing at the RO in August 2008.  He failed to report for the scheduled hearing without explanation.  He has not requested that the hearing be rescheduled.  Therefore, his request for a Board hearing is deemed to be withdrawn.

This case was previously before the Board in August 2010, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.    


REMAND

The Board finds that additional development is required before the Veteran's claims on appeal are decided.  

In the August 2010 remand, the Board directed that the Veteran be afforded VA examinations to determine the current degree of severity of all impairment resulting from his service-connected back disability and hypertension.  A review of the record shows that the Veteran was scheduled for VA examinations to take place in November 2010.  The Veteran failed to report for those scheduled VA examinations.  However, the record shows that the Veteran reported that he could not attend his scheduled VA examinations because of a flare-up of his back disability, which required bed rest.  The Veteran has repeatedly asked that the VA examinations be rescheduled so that he may have an opportunity to report.  The Veteran was not rescheduled for VA examinations as requested and the case was returned to the Board.  

As the Veteran was not able to attend his scheduled VA examinations due to a flare-up of one of his service-connected disabilities and because the Veteran has repeatedly requested that he be given another opportunity to report for such examinations, the Board has concluded that the development conducted in this case does not adequately comply with the directives of the August 2010 remand.  The United States Court of Appeals for Veterans Claims (Court) has held that RO compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, the Board finds that the Veteran should be scheduled for new VA examinations so that he may have the opportunity to report as requested.  

Additionally, current treatment notes not already of record in the claims file should be obtained before a decision is rendered with regard to these issues.  

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records.

2. Then, the Veteran should be afforded VA examinations by examiners with sufficient expertise to determine the current level of severity of all impairment resulting from the Veteran's service-connected back disability and service-connected hypertension.  The claims file must be made available to and reviewed by the examiners.  The RO or the AMC should ensure that the examiners provide all information required for rating purposes.

3. The RO or the AMC should undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the Veteran's claims on appeal based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


